 HAINES MEATS & PROVISIONS,INC.37Haines Meats and Provisions,Inc.andMeat Cut-ters, Packing House Workers and Food HandlersDistrict Union Local#657. Case12-CA-3825March 4, 1968DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAsuant to charges filed on the precedingApril 20and July 11,presentsquestionswhether theRespondent engaged in various acts of interference,restraint,and coercion in violation of Section8(a)(1) of the Act,dischargedLauraJones andRaymond Francis in violation of Section 8(a)(3)and (1)of the Act, and refusedto bargain collec-tively withthe Charging Party in violation of Sec-tion 8(a)(5) and(1) of the Act.Upon the entirerecord in the case and from myobservation of the witnesses,Imake the following:On December 18, 1967, Trial Examiner OwsleyVoseissued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter,the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings," conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Haines Meat and Provi-sions,Inc.,Fort Lauderdale, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.We note that the Trial Examiner in sec. III, B, 2, b, of his Decision in-advertently refers to Haines where it is obvious from the context that thereference is to Raymond Francis The Decision is hereby corrected in thisrespectTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner:This case, heardatMiami,Florida,on September12, 1967, pur-FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Florida corporation, is en-gaged in the wholesale distribution of meat,poultry, and provisions at Fort Lauderdale, Florida.The Respondent annually purchases more than$50,000 worth of productsand supplies from pointslocated outsideof Florida. Upon thesefacts, I find,as the Respondent admits,that it is engaged incommerce within the meaning of Section 2(6) and(7) of the Act, andthat it will effectuate the poli-cies ofthe Actto assert jurisdiction herein,II.THE LABOR ORGANIZATION INVOLVEDMeat Cutters,Packing HouseWorkers and FoodHandlers DistrictUnion Local #657 (herein calledthe Union)is a labor organization within the mean-ing of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Sequenceof Events1.The employees'designationof the Union astheir bargaining agent;the Union's firstbargainingrequestSome of the Respondent's employees,includingmeatcuttersJackBlake, Eugene Batchelder, andSlim Jones,and Jones'wife, Laura,a wrapper andpacker,met with Robert Hershey,a businessrepresentative of the Union,in early February1967.Hershey gave the employees bargainingauthorization cards and explained the procedurefor seeking recognition and a collective-bargainingcontract with the Respondent.On March 16,1967,a group of the Respondent'semployees got together and 10 of the 15 plant em-ployees,includingtruckdrivers,signedcardsdesignating the Union as their"sole bargainingagent."Eugene Batchelder collected the cards andmailed themto Gerald Greenfield, the president ofthe Union, in Miami.Greenfield received the cardson March 21, 1967.That same day, March 21, Greenfield sent bycertifiedmail, return receipt requested, to the170 NLRB No. 11 38DECISIONS OF NATIONALRespondent's address the following letter:Dear Mr. Haines:-The abovenamed organization.represents amajority of your employees that cut,processand handle merchandise which comes underourjurisdiction.Inaccordancewithprocedures outlined by the National LaborRelations Board weherebyrequest that yourecognize our union and agree to enter intonegotiations for a collective bargaining agree-ment.We herewith offer to submit all of thesigned application cards to an impartial personin order that we may have a card check andfurnish proof that we do represent the majorityof your employees.In the event that you refuse to grant thisrequest then please be advised that we havefiled a petition with the National Labor Rela-tionsBoard.Iwould like to point out to youthat upon receipt of this letter any efforts todiscourage union activity,making threats ofloss of jobs or benefits or making promises ofpromotion,pay raises or other benefits wouldbe a violation of the Act and would compel theunion tofileUnfair Labor Practice chargesagainst your company.I think that you will remember me personallyMr. Haines and you may also know that wehave excellent Union-Company relationshipswith many of the leading packers in the area.We would appreciate an opportunity to meetwith you and, discuss this entire matter morefully.Wouldyou kindlyadvise me by mail orphone regarding these requests.Hoping thatyou will see fit to meet with us within the nextweek, I amVery truly yours,Gerald Greenfield,PresidentStamped on the upper left-hand corner of thefront of the envelope in prominent letters was thefollowing return name and address:MEAT CUTTERS UNIONLOCAL 657, A.F.L. C.I.O2206 N. W. 27th AVE.MIAMI 42, FLORIDAThe letter was addressed to Mr. Ted Haines,Haines Meat Company, at the Respondent's correctaddress. The correct name of the Respondent isHaines Meats and Provisions, Inc., and the correctname of the chairman of the board and the majoritystockholderof the Respondent corporation - isHoward O. Haines.The envelope was later returned to the union of-fice unopened bearing a post office stamped nota-tion indicating that the letter was refused. The, en-velope bore the date stamp of the Miami Post-Of-fice "MAR 21 '67" and also the additional datestamp of-the Fort Lauderdale Post Office "MAR'This was before the attempted delivery of the Union's letter to theRespondent.LABOR RELATIONS BOARD24, AM, 1967." In view of the original date stampon the envelope, the day's time normally-taken formail to reach Fort Lauderdale from Miami, adistanceof 23miles,and theRespondent's sub-sequentconduct,I conclude that the envelope con-taining theaboveletter wasdeliveredand refusedby theRespondenton March 22.Haines testified that"someone said that therewas a letter that camefor a Mr. TedHaines thereand that theyhad refused the letter,but that hehad not seen it at all and had had nothing to dowiththe refusal of the letter.2.The events of March 22At 1 a.m. on March 22,' Plant Foreman Sullivan,commented to Raymond Francis, one of theRespondent's meatcutters, as he came in to work"thatMr.Haines hasfound out about the unionand somebodyis going tobe fired over this. "2 .Laterin the morning Haineshimself asked -Eu-geneBatchelder, one of the meatcutters, whetherhe knew anything about the Union and if he hadsigned a card. When Batchelder replied that he hadsigned a card,Hainesinquired whether any of theother employees had signed cards. Batchelder saidhe did not know.Haines thenasked if the em-ployees had signed cards at ameeting.Batcheldertold him therewas nomeeting and that he had ob-tained his card from someone on the street.About 8:30 or 9 thatmorning Haines summonedBatchelder and four other meatcutters to his office.WithHainesin his office was Al Meisenberg, thepresident of the Respondent. Then the followingtranspired, according to the credited and undeniedtestimony of Raymond Francis:A.Mr. Haines told us to sit down he said, "Iunderstand you boys want to jointhe union."And with that he says, "You know theunion isnothing but a bunch of crooks." And then hestarted pointing his finger around and he said,"Did you join?" He asked Marshall, "Did youjoin the union?"Q. Pointing his finger?A. Yes. And Marshall, said yes. And he wentright around and we all said yes, that we hadsignedunion cards.--Q. This is everybody?A. Except Bob Tait. Bob Tait had notsigned the union card. And then he went backand he said to Marshall, he says, "I know youdidn't start it," and to lack right down the line,he says "I know you didn't start it." And whenhe came to me he says, "Well, it has to be youthat started theunion."And I told him that Idid not, and that is when he calledme a liar. Iasked Marshall right in front of him, "Marshallto your knowledge was I for or against theZ This and the succeeding findings are based upon the uncontradictedtestimony of witnesses for the General Counsel, unless otherwise indicated HAINES MEATS & PROVISIONS, INC.39union? Did I not try and talk you out of theunion?" And Marshall said to his knowledgethat I was definitely against the union, that Icouldn't see where the union could help.And then he hold me that if I didn't like theway things were going that I could leave orsomething to that effect. And then he told us,he says, that his office was always open, that ifwe had any problems we should come and seehim, that we did this in an underhandedmanner and that if we wanted a union why notform our own union in the plant and elect agroup, a spokesman, and pay the union dues toitand that he would give it to us back at theend of the year and we could have a party withit instead of giving it to the union. In otherwords, have our own union in the plant.0.Was there any discussion as to the sub-ject of rights that the parties had?A. Yes. Mr. Haines said that he has hisrights too as well as we, that he can put us on a40 hour week and cut our overtime.Q. How did he tell you that he was going toput you on a 40 hour week? Did he explainthis?-A. He just said that he could put on morehelp and cut us down to 40 hours a week.0.Was there any particular talk as to whatthe union could get you?A. It was said that the union couldn't get usno more than what he would agree to give us,that they couldn't give us nothing that hewouldn't. Okay?Q. (By Mr. Rachelson) What else was saidthat you recall?A.Well, the onlything that was said wasMr. Haines said,whether there is a union ornot he can fire anybody he pleases.There is al-ways a way of discharging a person or firing aperson.3Later onMarch 22Haines went up to MikeMacias, a truckdriver,and after telling him that hehad learned that Macias was trying to get a union inthe plant, asked him what he wanted the Union for.When Macias denied it,Haines angrily accused himof being a liar. Macias inquired who had told himand Haines responded thata drivernamed Bill had.Haines thereupon summoned Bill out where thetwo men were talking and asked him about thematter. Bill asserted that Macias had been talkingto two or three of the Negro drivers about theUnion.3.The discharge of Laura JonesLauraJones is awrapper and packer in theRespondent's portion control department. The tem-peraturein the department is, kept between 37degrees and 45 degrees. The door to the freezer,which is kept at a much colder temperature, opensout of the department and everytime the door tothe freezer opens, the workers in the departmentare subjected to a subfreezing blast. Because of thecold and damp conditions in the portion control de-partment the Respondent is normally very lenientabout employees helping themselves to coffee inthe lounge whenever- they can do so without hold-ing up the work.About 5 o'clock in the morning of March 23Jones finished the work on her table and went intothe lounge for a cup of coffee (Jones commenceswork at 2 a.m.). There were five other employeesin the lounge at the time. About 4 minutes laterHaines came into the lounge and looking directly atJones and said, "Is this a coffee break and don'tyou have anything else to do." Jones replied thatshe was just having a cup of coffee. Haines directedJones to go to his office where he abruptly told herto punch her card and go home. When Jones askedwhat she had done,Hainesanswered, "I don't likeyour attitude."When Jones again pressed Hainesfor an explanation, he said that he did not want totalk to her. Jones asserted, I am sure it hassomething to do with the Union-and I am notresponsible for the whole thing." Hainesinsistedthat Jones leave and as he escorted her through theportion control department forbade her to talk toanyone in the department.4A short while laterHaines wentinto the pumpingroom where Raymond Francis was engaged in bon-ing out the ends of someloins.Haines told Francisthat Jones had been discharged, "that he wasgetting rid of the troublemakers, and that if [he]didn't like it [he] could go." Francis declared thatHaineshad made a "big mistake" because Jones,,was not for the Union." Francis added that he andJones "were about the only ones who were not inthe Union at the time." Haines replied that he wasa "damned liar," that Francis and Jones were"pushing the union."Jones was reinstated about a week after herdischarge.4.Events of March 23; the discharge of RaymondFrancisAt 1 p.m. on March 23 Haines called all of themeatcutters except Francis into the office and, in3 Francis'testimony about his meeting is corroborated by that of EugeneBatchelder and Marshall Doerfler.''Haines had a poor recollection of the discharge incident.At first hetestified that he found Jones and,he thought,only one other person whoseidentity he could not recall,in the lounge Later, he testified that it mighthave been Ray Frans who was in the lounge,but he was not sure, Jonestestified unequivocally that Francis was not in the lounge and named someof the others who were in the lounge with her Haines also testified thatthere was no discussion of the Union in the discharge interview.In view ofHaines' hazy recollection of this incident, I accept Jones' more precise ac-count in preference to Haines'version 40DECISIONS OF NATIONALthe course of a discussion lasting about 30 minutes,told them that he wanted them to take over Fran-cis'work because he was going to let Francis go.Haines added "that he was going to get rid of thetroublemakers."Haines alsosaid at this meetingthat it "wasn't absolutely necessary that he havemeatcutters, that if he had to he could close theplant and buy meats prefabricated ... and act asdistributor. "'Francis finished up his day's work while the fourother meatcutters were in the office with Haines.When Francis went to punch out, his card was notin the rack, and he was told that.Haineshad it andthat Haineswanted to see him. When the meetingwas over Francis wentintothe office.Haineshanded Francis' timecard to the bookkeeper andsaid "I guess youknow whatis coming." Then thefollowing ensued, according to Francis' creditedand undenied testimony:And I made the statement then, "You havehad the boys in the office and if nobody spokeup in my defenseIguessI am being fired." Sohe says, "You know you started it." And I toldhim I did not and he called me a liar again.And then he asked me, "If you didn't start it,who did? And I told him that I could not workin the back room if I was to tell him who wasdoing this and be able to face them and be ableto work with them.And he told me I would tell ... that I wouldnot lose my job and I would not tell him sothen he told me, "Before we let the union inthat he would close down his plant and let allthe employees go and he will sell direct to thecustomers."He made an example, he says, "Sunday hehad sold a strip to one of the restaurants andthey came down and picked it up and cut itthemselves and he made money."Mr. Haines had said that he knew that I wasat a union meeting, that they had known aboutthis union meeting for a month prior to theunionactivities.And he said that his son hadbeen following me for the past two weeks, thathe followed me to Jack Blake's house and fol-lowedme to Gene's house for the unionmeeting.And Itold him, "I have never been to JackBlake's house inmy life and itis over a yearsince I have been to Gene's house,that I wasnot at a meeting.Iwas supposed to go there."And Ialso told him that if his sonwould knowthat when I get throughwork thatIgo righthome and go to bed because I am so blastedtired.Iwas supposed to go to the meeting. I3 Both Marshall Doerfier and Eugene Batchelder testified to this effectWhile there is some confusion in their testimony as to whether it was thefirst or second meeting at which this statement was made, I conclude thatLABOR RELATIONS BOARDwanted to go because I wanted to find out whatthe union would do for us.They called me upand I told them I just couldn't drive all the wayback.Haines also informed Francis on this occasion thathe had told the other meatcutters,that he wasletting him go, that"[he] was a troublemaker."Francis was offered reinstatement about a weekafter his discharge and returned to work a few dayslater.5.Subsequent events;the Union's telegraphicrequest for recognition and. bargainingOn March24 theUnion mailed to the Respond-ent's employees a letter which in part is as follows:Dear Friend:Mr. Haines has been advised that a majority ofhis employees have designated the Meat Cut-ters Union-to represent them in bargaining fora union contract.We have also filed a petitionwith the National Labor Relations Board.Mr. Haines answered by calling meetings of theemployees,intimidating,threatening and evenfiring some employees.These and other actsviolate the laws of the United States and weare therefore also filing UNFAIR LABORPRACTICE CHARGES against the HainesCompany.From our preliminary informationMr. Haines has violated the law and we predictthat he will eventually have to rehire the firedemployees and pay back wages for all time lostuntil their reinstatement.In the meantime theunion is making efforts to get temporary em-ployment for those employees.There is also avery strong possibility that because of the actsand actions of Mr.Haines that he will be com-pelled by the Labor Board to recognize theMeat Cutters Union and bargain for a laborcontract without the necessity of having to winan election.A'few days later,as Haines testified,one of theemployees gave him a copy of the letter.On March 28 the Respondent received from theUnion the following telegram:ON MARCH 22ND YOU REFUSEDTO ACCEPT OURLETTERDEMANDINGRECOGNITION.WEREPRESENT MAJORITY OF YOUR EMPLOYEES ANDCAN ESTABLISH THIS FACT BY AN AUTHORIZATIONCARD AND PAYROLL CHECKBY ANYIMPARTIALPERSON.CONSIDER THIS OUR SECOND DEMANDFOR RECOGNITION AND COLLECTIVE BARGAININGNEGOTIATIONS.IN ADDITION,DEMAND IS MADEFOR REINSTATEMENT OF LAURA JONES AND RAYFRANCIS WHO WERE DISCHARGED DISCRIMI-NATORILY. CONTACT THEUNDERSIGNED AT635-5113 IN MIAMIGERALD GREENFIELD PRESIDENT MEAT CUTTERSLOCAL UNION #657this statement was made at the second meeting on March23 Itis immateri-al forthe purposes of this case whether the statement was made at the firstor second meeting HAINES MEATS & PROVISIONS, INC.41The next dayor so HainescalledBatchelder intothe office.Haineshad a list ofnames in front ofhim and ashe went down the list he askedBatchelderwhether the employeehad signed aunioncard.Included on the list were8 of the 10employees who had signedunioncards.BatchelderinformedHaines that all eightemployees hadsigned cards and told Haines thattwo others, PhilipConnis and Edith DeAtley,had also signed unioncards.The Union never receivedany responsefrom theRespondent in answer to its request for recognitionand thecommencement of bargaining negotiations.B. The Respondent's Contentions; Conclusions1.The Respondent's violationsof Section8(a)(1)of the Act.The complaintalleges the Respondent made vari-ous threats against employees because of theirunion activities.As found above,Plant ForemanSullivan warned Francisthat "somebodyis going toget firedover" the Union.Haines himself on oneoccasion threatened a group of meatcutters that hecould "put us on a 40-hour weekand cut our over-time" and that he could fireanyone he pleased, re-gardless oftheUnion.On two otheroccasionsHaines warned meatcuttersthattheir services werenot "absolutelynecessary,"that"he could closethe plant andbuy meat prefabricated."Haines alsostated in the course of discussions involving theUnion that he was getting rid of the "trouble-makers," a threat, which as found below, he be-lieved he was carrying out in the cases of Jonesand Francis. Upon the evidencesummarized above,the Respondent has unquestionably engaged in in-terference,restraint, and coercion in violation ofSection 8(a)(1) of the Act.The complaint further alleges that the Respond-ent repeatedly engaged in questioning of em-ployees concerningtheirunion sympathies, theidentity of theinstigatorsof theunion movement,and of otherunion sympathizers,and their at-tendanceat a union meeting.The evidence setforth in the precedingsection III,A, establishes thatthisquestioningwas at timesaccompanied byoutright threats of reprisalsagainst employeesbecause of their union activities.In these circum-stancesthere canbe no doubt that theRespondenthas engagedin coercivequestioningof employeesabout union matters, in violation of Section8(a)(1)of the Act, and I so find.The complaint further alleges that the Respond-ent violated Section 8(a)(1) of the Act by tellingone employee that he had been keptunder surveil-lance and,createdthe impressionof surveillance bynamingcardsignersfor the Union. As found above,Haines told Francis thathis son had been followinghim for the past 2 weeksand had followed him to aunion meeting. Also HainesshowedBatchelder alist of names purportingto benames of union mem-bers,whichwas substantiallycorrect-omitting thenames of but2 of the 10 cardsigners-and thensought toverify fromBatchelder the accuracy ofhis information.Such conductwhichbetrays an ex-cessive interest in the union activities and sym-pathies of the employees,carries with it the intima-tion that the information is sought in order to takeretaliatoryaction against union sympathizers, and istherefore coercive and violativeof Section 8(a)(1)of the Act.N.L.R.B. v. Citizens Hotel Co., dlblaTexas Hotel,313 F.2d 708, 709 (C.A.5);HendrixManufacturing Co. v. N.L.R.B.,321 F.2d 100, 104,fn. 7 (C.A. 5).Finally, the complaintcharges the Respondentwith encouragingthe employeesto form their ownunion in further violation of Section 8(a)(1) of theAct. The evidenceof Haines'conduct at the March22 meetingfully supportsthis allegation of thecomplaint and I so find.2.TheRespondent's violations of Section 8(a)(3)and (I)of the Acta.The discharge of Laura JonesAs found above, LauraJones was a wrapper andpacker in the portioncontrol department.She hadbeen employed by theRespondent for about 5years,although notwithoutsome interruption.Jones andher husband,Slim,who had beendischargedby theRespondent3 or 4 weeksearlier,were among the original group of employees whowere interestedin the Union. Theyhad attended atleast one union meeting inFebruary,of which theRespondent had some knowledge,as is indicated byHaines'statement to Francis about union meetingsat employees' homes.As found above,Jones was abruptly dischargedthe day afterthe Respondent had received informa-tion, through seeingthe Union's name and addresson the letterwhich itrefused to receive, that theUnion was tryingto communicate with its It wasalso the dayafterHaines called the first meeting ofthe meatcutters in his office.In this meeting, it willbe recalled, after attacking the Union as "a bunchof crooks,"Haines questioned the meatcutters con-cerning their union affiliation,accused RaymondFrancis of being the instigator of the union move-ment,and threatened them with discharge or areductionin hours becauseof their union sym-pathies.Hainesrefused togiveJones any explanation forher discharge other than he did not like her at-titude.Although it was Jones' conduct inhaving a cupof coffee in theloungewhich precipitated her"This is a (reasonable inference from the fact that a representative of theRespondent! having authority to reject mail refused to accept a certifiedmail letter having the name and address of the Union stamped in prominentletters on the front of the envelope 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge, there was nothing unusual or in any waycontrary to the Respondent's regulations aboutJones' conduct. Jones had already worked for 3hours that morning and was fully caught up withher work. The Respondent normally had a verytolerant attitude about employees taking breakswhen they could without interfering with theirwork, particularly when the employees had to workunder the cold and damp conditions under whichJones did.While Haines admitted that normally Jones "is anexcellent worker, does an excellent job, and we de-pended on her a lot," he stated that at the time inquestion her work was not "up to par" because"she had been talking to other employees in tryingto get us to take Slim back, that is her husband ...and I had received some complaints from super-visors that she was lagging behind in some of herorders and ... the trucks would be held up."Haines' testimony makes it clear that he had no in-formation at the time he discharged Jones as towhether she was caught up in her work or not butwas relying on reports he had previously receivedconcerning work in that department. More specifi-cally,Haines testified that he "had a complaintfrom the supervisor (Sullivan) that the orders werenot getting out ... Sullivan said he just had to haveher out of there because he just couldn't get thework out." Sullivan was not called as a witness.Iam not persuaded that either Jones' efforts toobtain the reinstatement of her husband or the as-serted dropoff in the quantity of her production wasresponsible for her discharge. Jones and herhusband were early supporters of the union move-ment. Francis' testimony that Haines accused bothhimself and Laura Jones of being the instigators ofthe union movement indicates that Haines believedJones was active in the union movement. Haines'aversion to having a union in the plant is clearlyestablished in the record. Under all the circum-stances I, conclude that Haines discharged Jonesbecause of his belief that she was one of the em-ployees who was responsible for starting the unionmovement in the plant and not for the reasons as-serted by him. Jones' discharge, therefore, violatedSection 8(a)(3) and (1) of the Act.b.The discharge of Raymond FrancisFrancis was a meatcutter in the Respondent'sportion control department. He had been employedby the Respondent for about 3 years. Haines ad-mitted that Francis was a "very good" portion con-trolman. It is a job which requires considerableskill in estimating and cutting the right sized pieceof meat. The portions are sold by the piece, and if a10-ounce steak, for example, is being cut, a cut of a10-1/2-ounce steak causes the Respondent to losemoney and a cut of a 9-1/2-ounce steakresults inan overcharge to the customer. Haines also testifiedthat "at one time" Francis was a "fast worker" butthat for a period of "probably 2 or 3 months" hehad noticed a change in his work.Haines was discharged the day after the Re-spondent had refused to receive the certified letterwhich the Union had sent toit. Itwas also the dayafterHaines,in the presence of all the other meat-cutters, had charged him with being the instigatorof the union movement. On the occasion of hisdischarge Haines not only accused Francis of start-ing the union movement but also informed him thathe had told the other meatcutters that he wasgetting rid of "the troublemakers." As found above,Haines had discharged Jones earlier that same day.At the hearing the Respondent contended thatFrancis was discharged for, failing to keep sufficientmeat cut ahead for stock and for permitting theneedle and the equipment used to pump tenderizerinto the meat to become filthy.Hainestestified thatFrancis had been warned about keeping the pump-ing equipment clean and that the inspector hadthreatened to require the Respondent to stoppumping if .it did not keep its equipment clean.Haines also testified at one point regarding Francis'discharge that "the crowning blow, really of thewhole thing was the filthy condition of his pumpingequipment." Later Haines testified that "reallywhat topped it all off was thatmorningthe, day thathe was discharged was because he had not followedinstructionsto keep stock ahead in, the freezerwhich we always do."RegardingHaines'first complaint about Francis'work, it appears that the asserted filthy condition ofthe needle was not discovereduntil, themorningafter Francis' discharge.It is alsoto , be borne inmind that Francis' pumping work occupied but 10percent of his time. After hisreinstatementFranciswas so busycutting meatthat he was relieved of hispumping duties altogether.As to Francis' failure to, keep freezer stock cutahead, Haines testified that he had called Francis in"probably a week before" and told him of com-plaintsabout trucks being held up because his de-partmentwasrunning behind.Haines furthertestified that he had received complaints from PlantForeman Sullivan that Franciswas not keeping upwith his freezer stock. Cutting stock ahead was ajob which was left to be done after all the day's or-ders weregottenout.The Respondentwas in itsbusiestseasonat the time of Francis' discharge andthe employees were working almost 70 hours aweek, as Haines admitted. The last full week whichFrancis worked he put in 73-1/2hours. In view ofthe long hours then being worked at the plant, itappears that the Respondent was having some dif-ficulty getting its daily orders out and that notmuch time remained for getting stock cut ahead.Under all the circumstances, including particu-larlyHaines' freely expressed opposition to theUnion, I conclude that Haines seized upon Francis'alleged filthypumping equipmentand his failure tomanage toget stock cut ahead as pretexts forgetting ridof the employees whom he believed to HAINES MEATS & PROVISIONS, INC.43be the instigators of the union movement at theplant.Itappears that Haines was attempting tocarry out the threat which he had made to Francisand the other meatcutters the day before, when hesaid that he could always find a way to discharge anemployee, union or no union.Francis'dischargeviolated Section 8(a)(3) and (1) of the Act.3.The Respondent's violation of Section 8(a)(5)and (1) of the ActAs found above, on March 22, as soon as Hainesreceived information that the employees hadbecome seriously interested in the Union, he sum-moned his five meatcutters, his most skilled em-ployees, to a meeting at which, after disparagingtheUnion in no uncertain terms, he questionedthem about joining the Union, threatened themwith discharge or with a serious reduction in theirworking hours, and urged the formation of an in-side union. Later that same day the Respondentrefused to accept a certified mail letter with theUnion's name and return address stamped inprominent letters in the upper left-hand corner ofthe envelope. The next day Haines dischargedRaymond Francis and Laura Jones, employees ofexperience and relatively long service, and at thehearing gave wholly pretextual explanations fortheir discharge, as I have found.On March 28, the Respondent received theUnion's telegraphic demand for recognition andbargaining in which the Union offered to submit itsauthorization cards to any impartial person forverification of its assertion of majority status. TheRespondent has at no time made any response tothis request for recognition and bargaining.The complaint alleges that a majority of theRespondent's employees in a unit consisting of:All production and maintenance employeesincluding truckdrivers, meat cutters, packersand laborers employed by Respondent at itsplant located at 1643 N.E. 14th Avenue, FortLauderdale, Florida; excluding office clericalemployees, salesmen, guards, professional em-ployees and supervisors as defined in the Act,have designated the Union as their representa-tive for the purpose of collective bargainingwith the Respondent. The Respondent con-cedes that the above-quoted unit is an ap-propriate unit for the purpose of collective bar-gaining within the meaning of Section 9(b) oftheAct.Listsprepared by the Respondentestablish that there were 15 employees in theabove unit during the period from March 16,1967, throughMarch 29, 1967. Bargainingauthorization cards signed by 10 of the 15 em-ployees in the appropriate unit were receivedin evidence in this case. All the cards weredated March 16. No evidence was offered bythe Respondent attacking the validity of any ofthese bargaining authorizations.Upon the evidence summarized above, theRespondent has clearly refused to bargain collec-tivelywith the Union in violation of Section8(a)(5) and (1) of the Act- Although it received arequest for bargaining from the duly designatedrepresentative of a majority of its employees in anappropriate bargaining unit, it never replied in anyway to this request. Instead, commencing at thetime it first heard of serious interest in the Union atthe plant, the Respondent engaged in various unfairlabor practices the necessary effect of which wasadversely to affect the Union's majoritystatus.Since the Respondent has filed no briefs in this caseit is difficult to ascertain what its defense is.The only matter of defense suggested at the hear-ing was that the Union's letter of March 21 did notconstitute a valid request for bargaining because itwas addressed to "Mr. Ted Haines, Haines MeatCompany" instead of to Mr. Howard 0 Haines,HainesMeats and Provisions, Inc.,' and was notreceived by the Respondent. But even if the Unionhad not sent the March 21 letter at all, since theRespondent admittedly received the Union's tele-graphic request for recognition and bargaining onMarch 28 and made no response thereto, a findingof a refusal to bargain is clearly warranted. In viewof the fact that there is no evidence of, and that nocontention is made concerning, any change in theUnion's majority status between March 22 and 28, Ineed not pass upon the significance of the Respond-ent's refusal to receive the Union's letter onMarch 22. I conclude that commencing on March28, 1967, and continuing thereafter the Respondenthas refused to bargain collectively with the Unionin violation of Section 8(a)(5) and (1) of the Act.8CONCLUSIONS OF LAW1.By threatening employees with discharge andother reprisals because of their union sympathies oractivities, by coercively questioning employees con-cerning union matters, by creating the impressionamong employees that it was keeping their unionactivities under surveillance, and by suggesting thatemployees form their own union, the Respondenthas engaged in interference, restraint, and coercionin violation of Section 8(a)(1) of the Act.2.By discharging Laura Jones and RaymondFrancis the Respondent has discriminated againstthem in regard to their tenure of employment anddiscouraged membership in Meat Cutters, Packing' In my opinion it borders on the frivolous to suggest in the circum-stances of this case that the Respondent did not know that the Union'sMarch 21 letter was intended for it"Were I called upon to consider the effect of the Respondents refusal toaccept the Union's letter of March 21, 1 would conclude, under all the cir-cumstances of this case,including the admitted receipt of the Union's tele-gram of March 28, that the Respondentfirst breachedits duty to bargaincollectively with the Union on March 22, when it refused the Union's cer-tified letter on that day In my opinion, employers in circumstances such asthese should not be permitted to frustrate the employees'right of collectivebargaining by the use of such a transparent evasive device 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouse Workers andFoodHandlers District UnionLocal#657, AFL-CIO,in violation of Section8(a)(3) and(1) of the Act.3.All productionand maintenance employees,including truckdrivers,meat cutters,packers andlaborersemployed byRespondent at its plantlocated at 1643 N.E. 14th Avenue, Fort Lauder-dale, Florida; excluding office clerical employees,salesmen,guards,professional employees and su-pervisors as definedin theAct, as amended, con-stitute a unit appropriatefor thepurpose of collec-tive bargaining within the meaning of Section 9(b)of the Act.4.On andat all times since March16, 1967,Meat Cutters,Packing HouseWorkers and FoodHandlers DistrictUnion Local #657, AFL-CIO,has been the exclusive bargaining representative ofthe employees in the aforesaid collective-bargainingunit.5.By refusing on and after March28, 1967, torecognize and bargaincollectively withMeat Cut-ters,Packing HouseWorkers and FoodHandlersDistrict UnionLocal #657, AFL-CIO,as the exclu-sive bargaining representative of the employees inan appropriate bargaining unit,the Respondent hasengaged in unfair labor practices in violation ofSection 8(a)(5) and(1) of the Act.6.Theaforesaid unfair labor practices affectcommerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHavingfound thatthe Respondent has engagedin unfair labor practices,my Recommended Orderwilldirect that the Respondent cease and desisttherefrom and take certain affirmative action to ef-fectuate the policies of the Act, including bargain-ing collectively with the Union, upon request.Ihave found that the Respondent discriminatori-lydischarged Laura Jones and Raymond Francisand that the Respondent reinstated them within aweek or 10 days later. While the Respondent as-serted in its answer to the complaint that it hadpaid them backpay, there is no evidence in therecord concerning either the fact of such paymentor the adequacy thereof. Consequently, my Recom-mended Order will provide, if the Respondent hasnot already done so, that it make Jones and Franciswhole for anylosses resultingfrom their dischargeby paying each of them a sum of money equal tothat which each would have earned as wages fromthe date of the discharge to the date of the Re-spondent's offer of reinstatement, less their netinterim earnings, if any.In view ofthe natureof the unfair labor practicescommitted,the commissionby the Respondent ofsimilarand of other unfair labor practices may beanticipated.Ishall, therefore,make my Recom-mended Orderhereincoextensive with the threat,o In the event that this RecommendedOrder is adopted by theBoard, thewords"aDecision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforcedby a decreeof a United Statesand order that the Respondent cease and desistfrom infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions andthe entire record,and pursuant to Section 10(c) ofthe Act, there is hereby issued the following:RECOMMENDED ORDERThe Respondent,HainesMeats and Provisions,Inc., Fort Lauderdale, Florida, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge, clos-ing ofthe plant,a reductionin hours, or otherreprisalsbecause of theirunion activities;coercive-lyquestioningemployees about their union sym-pathies oractivities;creating an impression amongthe employees that theirunion activitiesare undersurveillance;and suggestingthe formation of aunionof their own.(b)DiscouragingmembershipinMeatCutters,Packing HouseWorkers and Food Handlers Dis-trictUnion Local #657, AFL-CIO, or any otherlabor organization,by discharging or in any othermanner discriminating againstemployees in regardto their hire or tenure of employment or any termor condition of employment.(c)Refusingto recognize and bargain collective-lywith Meat Cutters, PackingHouseWorkers andFoodHandlersDistrictUnionLocal#657,AFL-CIO, as the exclusive representative of theemployees in the appropriate unit stated in para-graph 3 of the Conclusions of Law above.(d) In any other manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a) If it has not already done so, make wholeLaura Jones and Raymond Francis for any loss theymay have suffered by reason of their discharge onMarch23, 1967,in the mannerprescribed in "TheRemedy"sectionof the Trial Examiner's Decision.(b) Preserveand, upon request,make availableto theBoard or its agents,for examination andcopying, all payroll records,socialsecurity paymentrecords,timecards,. personnelrecords and reports,and all other recordsnecessaryto analyze theamountof backpay due under the terms of thisRecommended Order.(c)Upon request, recognize and bargain collec-tivelywithMeat Cutters, PackingHouseWorkersand FoodHandlersDistrictUnion Local #657,AFL-CIO, as the exclusive representative of theemployees in the appropriateunitset forth in para-graph 3 of the Conclusions of Law above.(d) Post at its Fort Lauderdale, Florida, plant co-pies of the attached notice marked "Appendix."'Courtof Appeals,the words"a Decree ofthe United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." HAINES MEATS &Copies ofsaid notice,on forms providedby the Re-gionalDirector for Region 12, after being dulysigned by Respondent'srepresentative,shallbepostedbytheRespondent immediately uponreceipt thereof,and be maintained by it for 60 con-secutivedaysthereafter,in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(e)Notifythe Regional Director for Region 12,in writing,within 20days fromthe receipt of thisDecision,whatsteps have been taken to complyherewith.1010 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notifythe Regional Director forRegion 12, in writing,within 10 days from the date of thisOrder,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inMeat Cutters, PackingHouseWorkers andFood Handlers District Union Local #657,AFL-CIO, or any other union, by dischargingor by discriminating against employees in anyother manner in regard to their hire or tenureof employment or any term or condition of em-ployment.WE WILL NOT threaten employees withdischarge or other harm because of their unionPROVISIONS, INC.45sympathies or activities,coercively questionemployees concerning union matters,createthe impression among employees that we arekeeping their union activities under surveil-lance,or suggest that they form their ownunion.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of the rights guaranteed to them inSection 7 of the Act.WE WILL,upon request,recognize and bar-gain collectively withMeat Cutters,PackingHouse Workers andFoodHandlers-DistrictUnionLocal #657, AFL-CIO,as the exclusiverepresentative of all our production and main-tenance employees,including truckdrivers,meatcutters,packers and laborers, but exclud-ing office clerical employees, salesmen,guards,professionalemployees and supervisors asdefined in the Act.WE WILL,ifwe have not already done so,reimburse Laura Jones and Raymond Francisfor the pay which they lost as a result of theirdischarge.DatedByHAINES MEATS ANDPROVISIONS, INC.(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,Room 706,Federal Office Building, 500Zack Street,Tampa,Florida33602,Telephone228-7257.